Opinion issued November 19, 2019




                                   In The

                          Court of Appeals
                                   For The

                      First District of Texas
                        ————————————
                          NO. 01-18-00418-CV
                        ———————————
       GREGORY SULLO AND BRIAN ZIMMERMAN, Appellants
                                     V.
  FELIX MICHAEL KUBOSH A/K/A KUBOSH BAIL BONDING, PAUL
  KUBOSH A/K/A KUBOSH LAW OFFICE, Appellees/Cross-Appellants
                                     V.
 WILLIAM CARTER, SANDRA ARNAEZ, JASON ROCHA, EDUWIGIS
     SUASTE, SARA PADILLA, GRANT HIGHTOWER, WALTER
    LETHERMON, JONATHAN GLENN, KREGG GIBSON, GERRY
  CHANEY, JUAN ALVAREZ, JAIME GAYTKO, EDWARD CARNEY,
 PAUL COLLINS, CIRINO HERNANDEZ, PRESTON BAWA, MONICA
    WIRZ, EDRICH MACK, MERCY HAYES, JOSE ALAMO, RUBY
 SEPULVEDA, SEAN SIMON, KRISTAL OROZCO, JANET RAMIREZ-
 HERRERA, BALTAZAR MARTINEZ, SHELTON HARRIS, RANDALL
STEVISON, BRIAN ARELLANO, FELIPE CAVAZOS, LARRY RICHARD,
 JEFFERY RHODES, HECTOR CUEVAS, CYNTHIA SANCHEZ, GINA
   TORRES, ROBERTO LARES, LEON TOUSANT, LINDA MARTIN,
 GREGORY BARNES, ELIZABETH GUERRERO, ALEICIA ROBERTS,
   ANA REYES, DERRICK RIVERS, DEVIN BARRIOS, CHRISTINA
VILLANUEVA, PRISCILLA MUNOZ, JEANETTE MAYA, ERIC AYALA,
  FARID ABI-SAAB, JOE PECINA, ANDREW RAMIREZ, MAURICIO
MENDEZ-BARRERA, MIGUEL DIAZ, PATRICK WASHINGTON, EARL
CHILTON, DOROTHY SCOTT, THOMAS PITTARD, JUANITA MARIN,
 JULIO TORRES, RAYMOND FORD, VIRGINIA KNAUFF, CHERRY
    AYO-VAUGHN, JOSE CAMPA, ONYEKACHI EKEZIE, RIGGO
 DOMINGUEZ, MARQUIS WILLIAMS, RICARDO TREVINO, JESUS
 CASTRO, EDUARDO VALDEZ, BOLIVAR SIERRA, EVA CASTILLO,
 GUSTAVO GARCIA, SETTEA MENEDO, MICHAEL YOUNGBLOOD,
             AND BRANDON NASH, Cross-Appellees


                      On Appeal from the 333rd District Court
                               Harris County, Texas
                         Trial Court Case No. 2013-50819


                                   OPINION

      This interlocutory appeal arises out of three consolidated lawsuits filed by

William Carter and seventy-three other plaintiffs (collectively, “the Carter parties”)

against Felix Michael Kubosh, Kubosh Bail Bonding, Paul Kubosh, and Kubosh

Law Office (collectively, “the Kuboshes”) for violation of a civil statute prohibiting

barratry. During the course of this litigation, the Kuboshes filed suit against Brian

Zimmerman, the Carter parties’ counsel of record, and Gregory Sullo, an attorney at

Sullo & Sullo, LLP, a law firm that had initially represented the Carter parties before

engaging Zimmerman to file suit on their behalf. Sullo, Zimmerman, and the

Kuboshes all filed motions to dismiss the claims against them under the Texas

Citizens Participation Act (“TCPA” or “the Act”). The trial court denied all three

motions to dismiss.

                                          2
      Sullo, Zimmerman, and the Kuboshes all appealed. Each of the appellants and

cross-appellants argue that the trial court erred in denying their respective motions

to dismiss under the TCPA.

      We affirm the trial court’s denial of all three TCPA motions to dismiss.

                                 BACKGROUND

      Andrew Sullo and his brother, Gregory Sullo, are attorneys and partners in the

Houston law firm of Sullo & Sullo, LLP. Andrew Sullo and Sullo & Sullo are third-

party defendants in the underlying proceedings, but they were not parties to the

TCPA motions discussed in this opinion and are not parties to this interlocutory

appeal. Attorneys at Sullo & Sullo practice in multiple areas of the law, including,

relevant to this case, defense and bonding services for traffic tickets and warrants

arising out of unpaid tickets. Their competitors include Kubosh Bail Bonding, which

is owned and operated by Felix Michael Kubosh, and Kubosh Law Office, which is

owned and operated by Paul Kubosh.

A.    Civil and Criminal Statutes and Disciplinary Rule Prohibiting Barratry

      In 2011, the Texas Legislature passed Texas Government Code section

82.0651, entitled “Civil Liability for Prohibited Barratry.” This statute provides, in

relevant part:

      (c)    A person who was solicited by conduct violating Section
             38.12(a) or (b), Penal Code, or Rule 7.03 of the Texas
             Disciplinary Rules of Professional Conduct of the State Bar of
             Texas, regarding barratry by attorneys or other persons, but who

                                          3
             did not enter into a contract as a result of that conduct, may file
             a civil action against any person who committed barratry.
      (d)    A person who prevails in an action under Subsection (c) shall
             recover from each person who engaged in barratry:
             (1)   a penalty in the amount of $10,000;
             (2)   actual damages caused by the prohibited conduct; and
             (3)   reasonable and necessary attorney’s fees.
      (e)    This section shall be liberally construed and applied to promote
             its underlying purposes, which are to protect those in need of
             legal services against unethical, unlawful solicitation and to
             provide efficient and economical procedures to secure that
             protection.

TEX. GOV’T CODE ANN. § 82.0651(c)–(e). This statute became effective on

September 1, 2011.

      Penal Code section 38.12(a), entitled “Barratry and Solicitation of

Professional Employment,” provides that a person commits the criminal offense of

barratry if, with intent to obtain an economic benefit, the person:

      (1)    knowingly institutes a suit or claim that the person has not been
             authorized to pursue;
      (2)    solicits employment, either in person or by telephone, for himself
             or for another;
      (3)    pays, gives, or advances or offers to pay, give, or advance to a
             prospective client money or anything of value to obtain
             employment as a professional from the prospective client;
      (4)    pays or gives or offers to pay or give a person money or anything
             of value to solicit employment;
      (5)    pays or gives or offers to pay or give a family member of a
             prospective client money or anything of value to solicit
             employment; or
                                          4
      (6)    accepts or agrees to accept money or anything of value to solicit
             employment.

TEX. PENAL CODE ANN. § 38.12(a).

      Section 38.12(b) provides that a person commits an offense if the person:

      (1)    knowingly finances the commission of an offense under
             Subsection (a);
      (2)    invests funds the person knows or believes are intended to further
             the commission of an offense under Subsection (a); or
      (3)    is a professional who knowingly accepts employment within the
             scope of the person’s license, registration, or certification that
             results from the solicitation of employment in violation of
             Subsection (a).

Id. § 38.12(b).

      Penal Code section 38.12 dovetails with Rule 7.03(a) and (f) of the Texas

Disciplinary Rules of Professional Conduct, which provides:

      (a)    A lawyer shall not by in-person contact, or by regulated
             telephone or other electronic contact as defined in paragraph (f)
             seek professional employment concerning a matter arising out of
             a particular occurrence or event, or series of occurrences or
             events, from a prospective client or nonclient who has not sought
             the lawyer’s advice regarding employment or with whom the
             lawyer has no family or past or present attorney-client
             relationship when a significant motive for the lawyer’s doing so
             is the lawyer’s pecuniary gain. . . .

      ....

      (f)    As used in paragraph (a), “regulated telephone or other electronic
             contact” means any electronic communication initiated by a
             lawyer or by any person acting on behalf of a lawyer or law firm
             that will result in the person contacted communicating in a live,

                                          5
             interactive manner with any other person by telephone or other
             electronic means. For purposes of this Rule a website for a
             lawyer or law firm is not considered a communication initiated
             by or on behalf of that lawyer or firm.

TEX. DISCIPLINARY RULES PROF’L CONDUCT R. 7.03(a), (f), reprinted in TEX. GOV’T

CODE ANN., tit. 2, subtit. G, app. A (Tex. State Bar R. art. X, § 9).

B.    Sullo’s “Price Match Program” and Initial Contact with the Carter
      Parties

      Almost immediately after the civil barratry statute, Government Code section

82.0651, became effective in September 2011, Andrew Sullo informed individuals

who inquired about bonds and representation for traffic tickets that were in “warrant

status” that his office had a “price match program.” Under this program, the

individual would call a competing bail bond company to receive a quote for the price

of the bond, and Sullo promised that his office would beat the quoted price by ten

dollars. Prior to the individual’s making the phone call, Sullo and the individual

would review a “Disclosure & Agreement” form that described the price match

program. This form included a paragraph that stated:

      II.    Potential Legal Action — Attorney [Sullo] has reason to
      suspect that upon Client [the respective individual] making Client’s
      Price Match phone call to the bond company, the Bond Company will
      transfer the call to a law firm without Client’s request or consent.
      Attorney believes this action may give rise to a civil cause of action
      against the bond company or law firm under a new barratry statute or
      other law which, if successful, may result in money damages for Client.
      In some instances, the bond company may also quote on behalf of an
      attorney or law firm which may also give rise to a cause of action. Client
      agrees to make this phone call knowing that these potentially illegal or

                                           6
      unethical actions may occur by the bond company or law firm. After
      Client’s phone call, Attorney will discuss with Client the potential for
      a legal cause of action by Client against the bond company. If Client
      wishes to pursue a legal cause of action against the bond company and
      Attorney believes a legal cause of action does indeed exist, Client will
      be required to sign a separate contact agreement with Attorney. By
      signing this Disclosure & Agreement, Client is not committed or
      obligated to hire Attorney to pursue a legal cause of action against the
      bond company.

(Emphasis added). The form also asked each individual for their permission to

record their phone call to the competing bond company, stating, “This recording may

be used, with Client’s consent, to help prove the illegal and unethical action by the

bond company or law firm.”

      The program targeted the Kuboshes’ law firm and bail bond company. Prior

to the program participants’ making their phone calls, Sullo provided each individual

with a printed instruction sheet that set out certain questions for the participant to

ask. These questions included whether the quoted price for the bond included

attorney representation and whether the individual should report to the office of

Kubosh Bail Bonding or Kubosh Law Office—which were located adjacent to each

other—to complete paperwork.

      All seventy-four Carter parties called Kubosh Bail Bonding, and, in each case,

an employee of Kubosh Bail Bonding answered the phone. When the Carter parties

informed the employee that they had unpaid traffic tickets that were in warrant

status, the employee transferred the call to Kubosh Law Office. A Kubosh Law


                                          7
Office employee then asked each of the Carter parties questions about their tickets,

quoted them a price, and stated that the price included both the bond and legal

representation because the office did not offer bonding services without legal

representation. After the phone call ended, each of the Carter parties signed an

attorney-client agreement with Sullo, in which the individual “retain[ed] Attorney to

prosecute all claims against all necessary defendants arising from possible acts of

barratry committed in attempting to obtain legal services.” The representation

contract included a provision allowing Sullo to associate with other attorneys and

law firms to prosecute the case. Eventually, each of the cases was referred to Brian

Zimmerman of Zimmerman Axelrad and Joe Fisher of Provost Umphrey. Each of

the Carter parties ultimately signed a new attorney-client contract agreeing to the

referral and to the division of any recovered attorney’s fees among counsel.

      Most of the Carter parties made their phone calls to Kubosh Bail Bonding in

September and October 2011, although several of the Carter parties made calls in

2012 and 2013. Seventy-two of the Carter parties met Sullo in his Houston office

and made their phone calls there. Two of the Carter parties, Michael Youngblood

and Brandon Nash, had traffic tickets from the City of Houston, but they were

Beaumont residents, and both of these individuals met with Sullo in a conference

room at the Beaumont office of Provost Umphrey to make their calls.




                                         8
C.    The Civil Barratry Lawsuits

      Michael Youngblood, with Brian Zimmerman as his counsel of record, filed

suit against the Kuboshes in Jefferson County, where he resided, on April 5, 2013.

He asserted that the Kuboshes had violated the civil barratry statute, Government

Code section 82.0651, and he alleged:

      On or about September 19, 2012, Plaintiff contacted Kubosh Bail which
      is owned and operated by Michael Kubosh. Plaintiff had three traffic
      tickets on which he needed to post bonds because they were in “warrant
      status.” Plaintiff contacted Kubosh Bail after receiving a Kubosh Bail
      Bonding business card containing Mike Kubosh’s name, cell phone
      number, and office number. Based on this contact information, Plaintiff
      dialed the telephone number advertised on Mike Kubosh’s bail bond
      business card. A certified transcript of the telephone conversation is
      attached hereto as Exhibit “A.”

      A representative for Kubosh Bonding Company answered the
      telephone and identified the business as “Kubosh Bonding Company.”
      After Plaintiff informed the representative of Kubosh Bail that he
      needed a quote for bonds for traffic tickets, the representative placed
      Plaintiff’s call on hold. Shortly thereafter, a different representative
      answered the telephone, and then identified the business as “Kubosh
      Law.” See Exhibit “A.” Upon information and belief, Kubosh Law is
      owned and operated by Paul Kubosh.

      The Kubosh Law representative then quoted Plaintiff a price for a bond
      for his traffic cases. The representative from Kubosh Law further
      indicated that the price quoted for a bond included the posting of the
      bond as well as the fee for an attorney to represent Plaintiff on his
      traffic cases. Plaintiff never sought an attorney to represent him in
      connection with obtaining his bond. Id.

He attached to his pleading a transcript of a conversation he had had with Michael

Kubosh, which included a notation that an “unidentified male” whispered an


                                         9
instruction to Youngblood that he answer “no” to a particular question. This

“unidentified male” was later identified as Andrew Sullo.

      William Carter, with Zimmerman as his counsel of record, filed suit in Harris

County against the Kuboshes for violation of the civil barratry statute on August 28,

2013. Over the next two months, Carter amended his petition several times to add a

total of seventy-one additional plaintiffs. The factual allegations in Carter’s petitions

were substantively identical to the allegations in Youngblood’s petition. The

Kuboshes answered Carter’s lawsuit on September 30, 2013, and they asserted

counterclaims, including claims for injunctive and declaratory relief relating to their

contention that the civil barratry statute violated their constitutional rights.

      Brandon Nash, also with Zimmerman as counsel of record, filed a separate

suit in Jefferson County against the Kuboshes for violation of the civil barratry

statute on October 1, 2014. The factual allegations in his petition were substantively

identical to the allegations in Youngblood’s and Carter’s petitions.

D.    The Kuboshes’ Counterclaims and Third-Party Claims

      During the course of discovery on the Carter parties’ claims and the

Kuboshes’ counterclaims in this litigation, the Kuboshes learned that Andrew Sullo

had been involved with the Carter parties and their calls to the Kuboshes. On October

21, 2014, the Kuboshes amended their counterpetition against the Carter parties and




                                           10
filed a third-party action against Andrew Sullo and his law firm, Sullo & Sullo, LLP.

The Kuboshes’ amended counterpetition contained the following allegations:

      [Andrew] Sullo orchestrated each and every Carter Plaintiff’s and
      another 64 barratrously-solicited strangers’ calls from Sullo’s own
      [Sullo & Sullo] office (as well as other locations) to Kubosh Bonding
      using phone numbers Sullo provided each Carter Plaintiff, along with
      pretextual “price match” scripts, and previously-prepared form
      affidavit instructions listing Kubosh Law as the intended ultimate
      recipient of each Sullo-instructed call.
      Sullo masterminded an attorney-crafted scheme to perpetrate a Fraud
      on the Court, defined in BLACK’S LAW DICTIONARY and case law as “a
      lawyer’s or party’s misconduct so serious that it undermines or is
      intended to undermine the integrity of the proceeding” such as “bribery
      of a juror and introduction of fabricated evidence.” Sullo surreptitiously
      recorded every Carter Plaintiff’s call. Sullo then filed this suit to
      retaliate against the Kubosh Brothers . . . .
      This Court should dismiss the Carter Plaintiffs’ claims because not
      even one “was solicited” by Kubosh Law, to use the passive-tense
      operative verb in the Civil Barratry Statute. Sullo and [Sullo & Sullo]
      have conspired with, and have been aided and abetted by their counsel,
      Zimmerman, and his firm, Zimmerman Axelrad, to barratrously solicit,
      file, and maintain the Carter Plaintiffs, Youngblood and Nash’s
      frivolous lawsuits to reap undeserved economic benefits where their
      perceived pecuniary gain was a significant motivation for the filing and
      maintenance of these lawsuits.

The Kuboshes’ amended counterpetition sought injunctive and declaratory relief,

arguing that the civil barratry statute was unconstitutional as applied to them. The

Kuboshes also asserted claims for common-law fraud and civil conspiracy against

the Carter parties, Andrew Sullo, and Sullo & Sullo, alleging that the Carter parties

made their calls to the Kuboshes under false pretenses because they never intended

to purchase bonding services from the Kuboshes.
                                         11
      Additionally, the Kuboshes brought claims in this suit against the Carter

parties, Andrew Sullo, and Sullo & Sullo for violation of the federal Racketeer

Influenced and Corrupt Organizations Act (“RICO”), alleging that the Carter parties,

Andrew Sullo, and Sullo & Sullo formed a criminal enterprise under RICO “to serve

as a flexible vehicle for Third-Party Defendants Sullo and [Sullo & Sullo’s] filing of

a vengeful, Fraud on the Court lawsuits to destroy or degrade Sullo’s competitors

Michael Kubosh and Paul Kubosh by embroiling them in legally meritless but

expensive and time-consuming ‘civil barratry’ litigation.” The Kuboshes alleged

violations of RICO as well as conspiracy to violate RICO.

      As predicate acts serving as the basis for RICO liability, the Kuboshes alleged

that the Carter parties, Sullo, and Sullo & Sullo engaged in mail fraud and wire fraud.

The Kuboshes alleged:

      By sending and receiving courthouse correspondence and service
      copies of court filings in the U.S. mail, and by using the U.S. mail to
      communicate with one another in furtherance of their RICO scheme of
      fraudulently misrepresenting Sullo’s efforts to barratrously orchestrate
      a Fraud on the Court to make money under the guise of conducting
      “price checks” of the Kubosh Brothers, each of the Carter Plaintiffs and
      Third-Party Defendants Sullo and [Sullo & Sullo] have engaged in mail
      fraud in violation of 18 U.S.C. § 1341.
      By repeatedly using the telephone and by tying up the Kubosh Bonding
      and Kubosh Law telephone lines to fraudulently misrepresent
      themselves as ordinary consumers of bail bonding and/or legal services,
      while concealing such facts as Sullo’s presence, Instructions, and
      interest in carrying out his . . . vendetta against the Kubosh Brothers,
      each of the Carter Plaintiffs and Third-Party Defendants Sullo and


                                          12
       [Sullo & Sullo] have engaged in one or more acts of wire fraud in
       violation of 18 U.S.C. § 1343.

The Kuboshes alleged that each “fraudulent ‘price check’” call by the Carter parties

“constituted a separate, independent act of wire fraud that together comprise a

pattern of racketeering activity.”

       In April 2015, the judicial panel on multidistrict litigation transferred Nash’s

and Youngblood’s suits—both filed in Jefferson County—to the Harris County

district court where Carter’s suit was pending for resolution of pretrial matters. See

TEX. GOV’T CODE ANN. § 74.162 (providing for transfer of “civil actions involving

one or more common questions of fact pending in the same or different constitutional

courts, county courts at law, probate courts, or district courts to any district court for

consolidated or coordinated pretrial proceedings, including summary judgment or

other dispositive motions, but not for trial on the merits”). All three suits currently

remain pending in the Harris County district court.

       Although in the years this litigation has been pending the Carter parties have

filed amended petitions in this case, adding factual details, the only cause of action

they have asserted against the Kuboshes is a claim for violation of the civil barratry

statute.

       On April 6, 2016, the Kuboshes filed their fifth amended counterpetition and

fourth amended third-party petition. In this petition, the Kuboshes alleged:



                                           13
      The precise involvement of Zimmerman and [Joe] Fisher in planning
      and executing the calls is not yet completely known, but we do know
      from the Carter Plaintiffs’ Amended Privilege Log that [Andrew] Sullo
      and Zimmerman were in email communication as early as January 27,
      2012 “concerning status of barratry litigation”—a little over two
      months following the first and most significant spate of calls made from
      Sullo’s office to the Kubosh Defendants. . . . Sullo and Zimmerman
      began communicating “concerning the status of barratry litigation”
      almost nine months before Youngblood and Nash made and recorded
      their calls.
      ....
      [T]he Sullo Plaintiffs’ privilege log provided to the Kubosh
      Defendants . . . shows the first discussions to set up this conference
      room [at Provost Umphrey] were between Andrew Sullo and Brian
      Zimmerman on July 28, 2012, nearly two months before Mr.
      Youngblood’s call to Kubosh Bail. There can be no reason at all for a
      discussion to reserve the conference room between the lawyer, Andrew
      Sullo, who entered into a contract with these Plaintiffs to make a phone
      call in exchange for a share in the resulting lawsuit, and one future
      counsel of record, Brian Zimmerman, at the offices of another future
      counsel of record, Joe Fisher, to which Sullo would have to drive 90
      miles to record the call, except to further their criminal
      enterprise. . . . That is, the wrongfully-withheld e-mails show that the
      Provost Umphrey conference room was for nearly three months the
      center of Sullo’s enterprise to target the Kubosh Defendants by
      launching the first of a pattern of Sullo-orchestrated, Sullo-scripted, and
      Sullo-recorded sham “Price Match” calls to the Kubosh Defendants.

In addition to the claims asserted in their earlier counterpetition, the Kuboshes added

causes of action for violating a federal wiretap statute and Texas’s Interception of

Communications Act arising out of the recording of the Carter parties’ calls to the

Kuboshes.




                                          14
       The Kuboshes also added a party to this suit: Gregory Sullo.1 The Kuboshes

“sued G. Sullo in both his individual capacity and as an attorney in and managing

partner of [Sullo & Sullo] who foisted this fraud upon the courts of Texas and on the

Kubosh Defendants in his supervisory and representative capacity at [Sullo &

Sullo].” The Kuboshes alleged that Gregory Sullo was “possibly” present and

involved when the Carter parties made their calls to the Kuboshes, and thus

committed wire fraud, a predicate act under RICO. The Kuboshes also alleged that

Andrew Sullo, Gregory Sullo, and Sullo & Sullo committed the predicate act of

obstruction of justice “[b]y formulating a fraudulent scheme using the Sullo fake-

plaintiffs fraudulent ‘price check’ Instructions, actively participating in the

commission of a fraud on this Court, presenting perjurious explanations for his

fraudulent ‘price check’ Instructions and cookie-cutter affidavits, and destroying

material parts of the ‘price check’ record within their sole possession.”

       Gregory Sullo was not served with this petition naming him as a third-party

defendant until November 29, 2017, more than eighteen months after the Kuboshes

filed this petition.



1
       In this petition, the Kuboshes also asserted individual claims against Edward James
       Carney, whose son, Edward Buckley Carney, was one of the Carter parties and who
       had died prior to the start of litigation. The Kuboshes asserted that, during the
       pendency of the case, Edward James Carney had fraudulently signed documents on
       his son’s behalf without disclosing that he was acting in a representative capacity
       for his son’s estate.
                                           15
E.    The Kuboshes’ Petition for Mandamus Relief

      In May 2016, shortly after they filed their fifth amended counterpetition and

fourth amended third-party petition, the Kuboshes sought mandamus relief in this

Court relating to the trial court’s decision not to compel the Carter parties to disclose

unredacted copies of a series of emails between Andrew Sullo, Brian Zimmerman,

and a paralegal at Provost Umphrey, ranging from July through early October 2012,

concerning the reservation of a conference room at the offices of Provost Umphrey

in Beaumont so Youngblood and Nash could make their calls to the Kuboshes. The

Kuboshes argued that withholding these emails was an improper offensive use of the

work product privilege, and a panel of this Court agreed. See In re Kubosh Bail

Bonding, 522 S.W.3d 75 (Tex. App.—Houston [1st Dist.] 2017, orig. proceeding).

This Court reversed the trial court’s order denying the Kuboshes’ motion to compel

and required the Carter parties to disclose the unredacted emails.

F.    The Kuboshes’ Amended Counterclaims and Third-Party Claims

      On December 19, 2017, the Kuboshes filed their sixth amended

counterpetition and fifth amended third-party petition, raising the same claims as in

their previous petition, but adding claims against Brian Zimmerman. They alleged:

      Andrew Sullo framed the “price match” questions to make the Sullo
      Plaintiffs [the Carter parties] appear as making good faith business
      inquiries and to disguise Sullo’s and Zimmerman’s role in orchestrating
      the calls. Sullo, Zimmerman, Greg Sullo, Sullo & Sullo (collectively,
      the “Sullo Parties”) and the Sullo Plaintiffs conspired to execute a


                                           16
      criminal enterprise and pre-planned Fraud on the Court and the
      Kuboshes.

They further alleged that “[a] key part of the Sullo Plaintiffs’ and Sullo Parties’

conspiracy and criminal enterprise is to hide behind Texas discovery and evidentiary

rules to deliberately obfuscate discovery of the operative facts underlying the

lawsuits.”

      With respect to their RICO claims, the Kuboshes alleged:

      All and each of the Sullo Plaintiffs, the Sullo Parties [including Gregory
      Sullo and Zimmerman] and Edwards James Carney, and their counsel
      of record, along with numerous persons who called the Kubosh
      Defendants under A. Sullo’s “price match” instructions but chose not
      to become plaintiffs in this lawsuit, formed a RICO association-in-fact
      enterprise with common and continuing purposes, namely, to serve as
      a flexible vehicle to set up and file these in terrorem lawsuits based
      upon created facts for the express purpose of forcing a settlement,
      obtaining judgment, and causing the Kubosh Defendants to incur
      enormous legal fees and to destroy or degrade the Sullo Parties’
      competitors Michael Kubosh and Paul Kubosh by embroiling them in
      legally meritless but expensive and time-consuming “civil barratry”
      litigation. [Sullo & Sullo] and Zimmerman Axelrad are also
      racketeering enterprises used for these same objectives.

They alleged that the emails that were the subject of the prior mandamus proceeding

in this Court constituted RICO predicate acts of wire fraud, as Andrew Sullo and

Zimmerman used these emails “to procure ‘a Beaumont Plaintiff’ with the stated

purpose to create fraudulent lawsuits, fraudulently establish venue [in Jefferson

County] and fraudulently file and maintain the lawsuits.”

      The Kuboshes further alleged:


                                         17
      The Sullo Plaintiffs’ lawsuits themselves are the goal of and central to
      the RICO enterprise actively and continuously supported and furthered
      by the Sullo Plaintiffs, the Sullo Parties and Edward James Carney. In
      addition to the Sullo Plaintiffs’ lawsuits being the goal and ultimate
      mechanism of the racketeering activities of the RICO enterprise, the
      Sullo Parties have extended their racketeering activities to fraudulently
      claim privileges under the Texas rules in order to conceal their actions,
      offensively employing these privileges as part and parcel of their Fraud
      on the Court, including Brian Zimmerman filing a sworn declaration
      that directly contradicts representations as officer of the court of his co-
      counsel Joe Fisher in apparent perjury and obstruction of justice to
      maintain the veil of secrecy of his and A. Sullo’s participation in the
      underlying facts of the case and the operative facts themselves.

They alleged that the Sullo Parties—Andrew and Gregory Sullo, Sullo & Sullo, and

Brian Zimmerman—used the United States mail as part of their criminal enterprise,

including Zimmerman’s actions in mailing pleadings and discovery responses and

in sending and receiving correspondence to and from the trial court. The Kuboshes

also alleged that the Sullo Parties improperly used the trust account held by

Zimmerman’s law firm, Zimmerman Axelrad, in connection with posting cash bonds

for Youngblood and Nash on their warrants to deliberately conceal Andrew Sullo’s

involvement with the case.

      In this petition, the Kuboshes asserted their claims for injunctive and

declaratory relief, common-law fraud, civil conspiracy, their RICO claims, and

violations of federal and Texas wiretapping statutes against all of the “Sullo Parties,”

which was defined in their pleadings to include Gregory Sullo and Brian

Zimmerman.


                                          18
G.    Proceedings Under the Texas Citizens’ Participation Act

      On January 26, 2018, Zimmerman moved to dismiss all of the claims against

him pursuant to the TCPA. Zimmerman argued that the Kuboshes’ claims against

him were based on, related to, or filed in response to his right to petition, his right of

free speech, and his right of association, and, thus, the TCPA applied to the

Kuboshes’ claims. Specifically, Zimmerman argued that all of the claims against

him targeted his actions as counsel for the Carter parties, implicating his right to

petition as defined by the TCPA. Zimmerman challenged the Kuboshes’ ability to

present clear and specific evidence establishing a prima facie case on each element

of each cause of action asserted against him. Zimmerman also argued that, even if

the Kuboshes could establish a prima facie case, he could establish two defenses to

their claims—the attorney-immunity doctrine, which precluded an attorney’s

liability to nonclients for actions taken within the scope of representing a client, and

the applicable statute of limitations—which required the trial court to dismiss the

claims against him.

      Gregory Sullo also moved for dismissal of all of the claims against him

pursuant to the TCPA on January 26, 2018. His motion to dismiss largely mirrored

Zimmerman’s, although he pointed out that the Kuboshes had alleged no specific

actions taken by him, instead “merely lump[ing him] in with allegations against the

‘Sullo Parties.’” He argued that no evidence supported any of the Kuboshes’ claims


                                           19
against him, contending that his “association with the law firm of Sullo & Sullo and

Andrew Sullo alone cannot create a cognizable claim.” He asserted that, even if the

Kuboshes could establish a prima facie case against him on each of their claims, he

could establish that their claims were barred by the statute of limitations, entitling

him to dismissal under the TCPA. Both Zimmerman’s and Gregory Sullo’s TCPA

motions to dismiss addressed all of the Kuboshes’ causes of action asserted against

them: common-law fraud, civil conspiracy, RICO violations, conspiracy to violate

RICO, and violations of state and federal wiretapping laws.

      On March 29, 2018, the Kuboshes responded to Gregory Sullo’s and

Zimmerman’s motions to dismiss. In addition to arguing that their claims against

Sullo and Zimmerman did not implicate any of the statutory rights protected under

the TCPA, they also argued that their claims were not subject to the TCPA because

the claims fall within the TCPA’s exemption for “commercial speech.” The

Kuboshes also stated:

      Zimmerman and Greg Sullo have also moved to dismiss claims of
      wiretapping and common law fraud, which the Kuboshes do not allege
      against Zimmerman and Greg Sullo. The wiretapping claims are against
      Andrew Sullo and the Sullo Plaintiffs [the Carter parties], who made
      and recorded the calls for use for tortious and criminal purposes.




                                         20
The Kuboshes therefore, in arguing against Sullo’s and Zimmerman’s TCPA

motions, defended only their claims for RICO violations and for conspiracy to

violate RICO.2

      With respect to Gregory Sullo, the Kuboshes argued that his “active

participation in this conspiracy to barratrously recruit and fund Kubosh-suing

plaintiffs is clear,” noting that the Carter parties’ amended privilege log references

numerous emails sent to Sullo or that he was copied on, “underscor[ing] that Sullo

& Sullo was being used as a RICO enterprise—that it was not just Andrew Sullo

working in his section, but that he deployed the full resources of his firm.” The

Kuboshes also argued that neither Zimmerman nor Sullo established an affirmative

defense to the RICO claims asserted against them.

      In addition to responding to Sullo’s and Zimmerman’s TCPA motions, the

Kuboshes moved to dismiss the Carter parties’ civil barratry claims against them

pursuant to the TCPA. The Kuboshes filed their TCPA motion on March 29, 2018,

nearly five years after Youngblood filed the first barratry suit against them. In their




2
      At the hearing before the trial court on the TCPA motions, the Kuboshes’ counsel
      stated: “[T]he only claims we have against them [Zimmerman and Gregory Sullo]
      are the RICO claims and the conspiracy to commit RICO claims. We never brought
      the—the—the wiretapping claims. They were not abandoned as a result of this
      motion. They were never brought in the first place. They are—actually, they’re
      rereading the petition to create claims that don’t exist for purposes of attacking it by
      their motion. All we have brought against Greg Sullo and Brian Zimmerman are the
      RICO and conspiracy to commit RICO.”
                                             21
motion, the Kuboshes argued that “[t]he underlying speech involved in each Plaintiff

call to the Kuboshes, and the Kuboshes’ response to their inquiries, involves a

‘matter of public concern’ under the TCPA definition as an issue related to ‘a good,

product, or service in the marketplace.’” They further argued that the Carter parties

could not establish a prima facie case on each element of their civil barratry claims,

asserting that they engaged in no prohibited conduct when the Carter parties called

and that the Carter parties could not prove that they were solicited by the Kuboshes.

      The Kuboshes further argued that good cause existed to permit the late-filing

of their motion to dismiss:

      The Kuboshes have good cause for the late filing of the motion in that
      any reasonable interpretation of TCPA would inform that it is not
      available in this case because of the commercial speech exception of
      the TCPA. If the exception is not found to apply in the cases of
      Zimmerman’s and Greg Sullo’s motions to dismiss, it should not apply
      to the Sullo Plaintiffs’ claims against the Kuboshes and the court should
      hear all the motions to dismiss.

      Good cause further exists because Zimmerman’s and Greg Sullo’s
      motions to dismiss would permit these issues to be determined solely
      from a one-sided perspective and would be inconsistent with the
      purposes and intent of the TCPA. Filing by Greg Sullo and Brian
      Zimmerman at this stage of the proceedings compels examination by
      the Court of all the underlying TCPA issues, and not just those in
      connection with Brian Zimmerman’s and Greg Sullo’s motions to
      dismiss.

      After holding a hearing, the trial court denied all three TCPA motions to

dismiss. The trial court did not state its rationale in the order denying the motions.

This interlocutory appeal followed. See TEX. CIV. PRAC. & REM. CODE ANN.
                                         22
§ 27.008(b) (providing that appellate court shall expedite appeal from trial court

order on motion to dismiss legal action under TCPA).

                      THE TCPA MOTIONS TO DISMISS

      The trial court denied Sullo’s, Zimmerman’s, and the Kuboshes’ TCPA

motions to dismiss. Each party argues that the trial court erred by making these

rulings.

A.    Standard of Review and Governing Law

      The TCPA “protects citizens who [associate,] petition or speak on matters of

public concern from retaliatory lawsuits that seek to intimidate or silence them.” 3

Youngkin v. Hines, 546 S.W.3d 675, 679 (Tex. 2018) (quoting In re Lipsky, 460
S.W.3d 579, 584 (Tex. 2015)); see TEX. CIV. PRAC. & REM. CODE ANN. § 27.002

(“The purpose of [the TCPA] is to encourage and safeguard the constitutional rights

of persons to petition, speak freely, associate freely, and otherwise participate in

government to the maximum extent permitted by law and, at the same time, protect

the rights of a person to file meritorious lawsuits for demonstrable injury.”); D

Magazine Partners, L.P. v. Rosenthal, 529 S.W.3d 429, 433–34 (Tex. 2017)



3
      The Texas Legislature amended the TCPA in its most recent legislative session. The
      amendments are effective September 1, 2019. Because this suit was filed before the
      effective date of the amendments, it is governed by the statute as it existed before
      the amendments, and all of our citations and analysis are to the TCPA as it existed
      prior to September 1, 2019. See Act of May 17, 2019, 86th Leg., R.S., ch. 378, §§ 1–
      12, 2019 Tex. Sess. Law Serv. 684, 684–87 (to be codified at TEX. CIV. PRAC. &
      REM. CODE ANN. §§ 27.001–.011).
                                           23
(recognizing that TCPA is designed to balance these dual policies). The TCPA “shall

be construed liberally to effectuate its purpose and intent fully.” ExxonMobil

Pipeline Co. v. Coleman, 512 S.W.3d 895, 898 (Tex. 2017) (per curiam) (quoting

TEX. CIV. PRAC. & REM. CODE ANN. § 27.011(b)).

      “To effectuate the statute’s purpose, the Legislature has provided a two-step

procedure to expedite the dismissal of claims brought to intimidate or to silence a

defendant’s exercise of these First Amendment rights.” Id. (citing TEX. CIV. PRAC.

& REM. CODE ANN. § 27.003); In re Lipsky, 460 S.W.3d at 586. For a legal action to

be brought “to intimidate or to silence a defendant’s exercise of . . . First

Amendment rights,” see ExxonMobil, 512 S.W.3d at 898, and in retaliation for a

defendant’s exercise of those constitutional rights, the action must be “based on,

relate[] to, or is in response to a party’s exercise of the right of free speech, right to

petition, or right of association.” See TEX. CIV. PRAC. & REM. CODE ANN.

§ 27.003(a). That party may then file a motion to dismiss the legal action. Id.

      A TCPA motion to dismiss must be filed not later than the 60th day after the

date of service of the legal action, but the trial court may extend the time to file a

motion to dismiss on a showing of good cause. Id. § 27.003(b); see id. § 27.001(6)

(defining “legal action” as “a lawsuit, cause of action, petition, complaint, cross-

claim, or counterclaim or any other judicial pleading or filing that requests legal or

equitable relief”).


                                           24
      To obtain dismissal under the TCPA, the moving party must establish, as a

threshold matter, that the TCPA properly applies to the legal action against it.

Youngkin, 546 S.W.3d at 679. Hence, the first step in analyzing a motion to dismiss

under the TCPA requires “determining whether the defendant established that the

plaintiffs’ suit was in response to the defendant’s having exercised [his or] her

constitutional right to free speech, petition, or association.” S & S Emergency

Training Sols., Inc. v. Elliott, 564 S.W.3d 843, 846 (Tex. 2018); Youngkin, 546
S.W.3d at 680; see TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(b).

      The TCPA statutorily defines “exercise of the right of free speech,” “exercise

of the right to petition,” and “exercise of the right of association.” The TCPA defines

“exercise of the right of association” as “a communication between individuals who

join together to collectively express, promote, pursue, or defend common interests.”

TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(2). The “exercise of the right of free

speech” is defined as “a communication made in connection with a matter of public

concern,” and a “matter of public concern” is statutorily-defined to include an issue

related to (1) health or safety; (2) environmental, economic, or community well-

being; (3) the government; (4) a public official or public figure; or (5) a good,

product, or service in the marketplace. Id. § 27.001(3), (7); Adams v. Starside

Custom Builders, LLC, 547 S.W.3d 890, 892 (Tex. 2018) (noting that TCPA’s

definition of “exercise of the right of free speech” is “not fully coextensive with”


                                          25
right of free speech protected in United States and Texas Constitutions in that, under

TCPA, communication must be “made in connection with a matter of public

concern”). The “exercise of the right to petition” is statutorily defined to include, in

relevant part, “a communication in or pertaining to . . . a judicial proceeding,” and

“a communication in connection with an issue under consideration or review by” a

judicial body. TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(4)(A)(i), (B).

“Communication” itself is defined to include “the making or submitting of a

statement or document in any form or medium, including oral, visual, written,

audiovisual, or electronic.” Id. § 27.001(1); Adams, 547 S.W.3d at 894 (stating that

“[a]lmost every imaginable form of communication, in any medium, is covered”

under TCPA).

         The TCPA expressly states that it does not apply to four different types of

legal actions, including an action “brought against a person primarily engaged in the

business of selling or leasing goods or services, if the statement or conduct arises

out of the sale or lease of goods, services, . . . or a commercial transaction in which

the intended audience is an actual or potential buyer or customer.” TEX. CIV. PRAC.

& REM. CODE ANN. § 27.010(b). The party asserting that a claim is exempt from the

TCPA bears the burden of establishing the applicability of the exemption to its suit.

Deaver v. Desai, 483 S.W.3d 668, 673 (Tex. App.—Houston [14th Dist.] 2015, no

pet.).


                                          26
      In determining whether to dismiss a legal action under the TCPA, the court

shall consider the “pleadings and supporting and opposing affidavits stating the facts

on which the liability or defense is based.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 27.006(a); Adams, 547 S.W.3d at 897 (“[T]he unique language of the TCPA

directs courts to decide its applicability based on a holistic review of the pleadings.”).

      If the TCPA movant meets its initial burden to establish the applicability of

the TCPA, the burden shifts to the nonmoving party, the party bringing the legal

action, to establish by clear and specific evidence a prima facie case for each

essential element of the claim in question. Youngkin, 546 S.W.3d at 679; see TEX.

CIV. PRAC. & REM. CODE ANN. § 27.005(c). The TCPA does not define “clear and

specific evidence,” but the Texas Supreme Court has held that “clear” means

“‘unambiguous,’ ‘sure,’ or ‘free from doubt’” and “specific” means “‘explicit’ or

‘relating to a particular named thing.’” S & S Emergency Training Sols., 564 S.W.3d

at 847 (quoting In re Lipsky, 460 S.W.3d at 590). A “prima facie case,” as used in

the TCPA, means evidence that is legally sufficient to establish a claim as factually

true if that evidence is not countered, that is, “the minimum quantum of evidence

necessary to support a rational inference that the allegation of fact is true.” Id.

(quoting In re Lipsky, 460 S.W.3d at 590); see In re Lipsky, 460 S.W.3d at 590–91

(stating that TCPA requires more than mere notice pleading; instead, “a plaintiff

must provide enough detail to show the factual basis for its claim”).


                                           27
      If the party bringing the legal action establishes a prima facie case on each

element of its claim, the burden shifts back to the moving party to establish by a

preponderance of the evidence each essential element of a valid defense to the

nonmovant’s claim. Youngkin, 546 S.W.3d at 679–80; see TEX. CIV. PRAC. & REM.

CODE ANN. § 27.005(d); ExxonMobil, 512 S.W.3d at 899 (stating that even if

plaintiff establishes prima facie case, court will dismiss underlying action if TCPA

movant can establish each element of valid defense by preponderance of evidence).

      If the court orders dismissal of a legal action under the TCPA, the court shall

award to the moving party (1) court costs, reasonable attorney’s fees, and other

expenses incurred in defending against the action “as justice and equity may require”

and (2) sanctions against the party bringing the underlying legal action “as the court

determines sufficient to deter the party who brought the legal action from bringing

similar actions described in [the TCPA].” TEX. CIV. PRAC. & REM. CODE ANN.

§ 27.009(a); D Magazine Partners, 529 S.W.3d at 442 (holding that, upon dismissal

of claims under TCPA, defendant “was therefore entitled to an award of reasonable

attorney’s fees”).

      We review a trial court’s ruling on a TCPA motion to dismiss de novo. Porter-

Garcia v. Travis Law Firm, P.C., 564 S.W.3d 75, 83 (Tex. App.—Houston [1st

Dist.] 2018, pet. denied). We consider the pleadings and the evidence in a light




                                         28
favorable to the nonmovant. Id. at 84; Dolcefino v. Cypress Creek EMS, 540 S.W.3d
194, 199 (Tex. App.—Houston [1st Dist.] 2017, no pet.).

B.    Gregory Sullo’s and Zimmerman’s TCPA Motions to Dismiss the
      Kuboshes’ Claims Against Them4

      1.     The Kuboshes’ RICO Claims

      In their amended counterpetition and third-party petition, the Kuboshes sued

Gregory Sullo and Zimmerman for allegedly “barratrously solicit[ing], fili[ing], and

maintain[ing] the [Carter parties’] frivolous lawsuits to reap underserved economic

benefits where their perceived pecuniary gain was a significant motivation for the

filing and maintenance of these lawsuits” in violation of the Texas criminal barratry

statute, Penal Code section 38.12, Texas Rule of Disciplinary Procedure 7.03, and

the RICO mail and wire fraud statutes.

      The Kuboshes alleged that Gregory Sullo and Zimmerman, in addition to

Andrew Sullo and the Carter parties, “conspired to engage in and then did engage in

mail fraud, wire fraud, violation of federal wiretap law, and perjury that furthered

the RICO Enterprise’s unlawful purposes, as set forth above.”

      Specifically, the Kuboshes alleged:

      •      “All and each of the Sullo Plaintiffs [and] the Sullo Parties
             [defined to include Gregory Sullo and Zimmerman] . . . formed
             a RICO association-in-fact enterprise with common and

4
      Sullo and Zimmerman moved to dismiss all of the claims against them pursuant to
      the TCPA. In their response, the Kuboshes addressed only their RICO claims and
      asserted that they had not brought any other claims against Sullo and Zimmerman.
                                         29
    continuing purposes, namely, to serve as a flexible vehicle to set
    up and file these in terrorem lawsuits based upon created facts
    for the express purpose of forcing a settlement, obtaining
    judgment, and causing the Kubosh Defendants to incur enormous
    legal fees and to destroy or degrade the Sullo Parties’ competitors
    Michael Kubosh and Paul Kubosh by embroiling them in legally
    meritless but expensive and time-consuming ‘civil barratry’
    litigation.”
•   “Predicate acts of wire fraud are set out in detail in the very
    Emails between A. Sullo and Brian Zimmerman who used the
    emails to procure ‘a Beaumont Plaintiff’ with the stated purpose
    to create fraudulent lawsuits, fraudulently establish venue and
    fraudulently file and maintain the lawsuits.”
•   “In addition to the Sullo Plaintiffs’ lawsuits being the goal and
    ultimate mechanism of the racketeering activities of the RICO
    enterprise, the Sullo Parties have extended their racketeering
    activities to fraudulently claim privileges under the Texas rules
    in order to conceal their actions, offensively employing these
    privileges as part and parcel of their Fraud on the Court,
    including Brian Zimmerman filing a sworn declaration that
    directly contradicts representations as officer of the court of his
    co-counsel Joe Fisher in apparent perjury and obstruction of
    justice to maintain the veil of secrecy of his and A. Sullo’s
    participation in the underlying facts of the case and the operative
    facts themselves.”
•   “A. Sullo’s and Brian Zimmerman’s testimony and filings in this
    case have been tailored to address whatever inquiry into the facts
    they seek to obstruct or substantive ruling they seek to foreclose.
    Their actions have been taken with no legitimate purpose and
    only to conceal the truth and to increase the burden and expense
    to the Kubosh Defendants by making the defense of the lawsuits
    so prohibitively expensive as to force a settlement, and to obtain
    judgment on fraudulent premises.”
•   “These patently frivolous positions and offensive use of work
    product and attorney-client privilege are racketeering activities
    of their criminal enterprise, as recognized by the First Court of
    Appeals [referring to this Court’s prior decision in In re Kubosh

                                 30
    Bail Bonding], and are targeted to make the litigation
    prohibitively expensive, prevent the discovery of the truth, force
    settlement and obtain a judgment.”
•   “The Sullo Parties’ . . . racketeering enterprise affects interstate
    commerce because it uses the instrumentalities of interstate
    commerce to tie up at least three Texas civil courts in two
    different counties.”
•   “[T]he Sullo Parties . . . have used the U.S. mail, an
    instrumentality of interstate commerce, as part of their RICO
    enterprise, including Zimmerman’s certified mailing of Fraud on
    the Court pleadings and discovery responses in Carter,
    Youngblood and Nash as instances of using the U.S. Postal
    Service.”
•   “[T]he Sullo Parties used accounts at banks to screen A. Sullo’s
    participation in the underlying lawsuits, specifically use of
    Zimmerman Axelrad’s trust account to conceal that A. Sullo was
    actually counsel for Youngblood and Nash for their traffic
    warrant cases and that Zimmerman was actively conspiring to
    conceal the truth regarding their barratrous orchestration of all of
    the Sullo Plaintiffs’ claims.”
•   “[T]he Sullo Parties used e-mail, an instrumentality of interstate
    commerce, to the Kubosh Defendants and emails between the
    Sullo Parties, specifically including the Emails between A. Sullo
    and Brian Zimmerman to procure a ‘Beaumont Plaintiff’ to
    fraudulently anchor venue in Beaumont for the Youngblood and
    Nash cases.”
•   “By sending and receiving courthouse correspondence and
    service copies of court filings in the U.S. mail, and by using the
    U.S. mail to communicate with one another in furtherance of
    their RICO scheme of fraudulently misrepresenting the Sullo
    Parties’ efforts to barratrously orchestrate a Fraud on the Court
    to make money under the guise of conducting ‘price checks’ of
    the Kubosh Defendants, each of the Sullo Plaintiffs, the Sullo
    Parties and Edward James Carney have engaged in mail
    fraud . . . .”


                                 31
      •     “Brian Zimmerman’s actions in setting up the conference room
            at Provost Umphrey for A. Sullo to procure Beaumont Plaintiffs
            Youngblood and Nash’s fake ‘price match’ calls were followed
            up by his handling of the cash bonds to conceal A. Sullo’s
            participation and Brian Zimmerman’s orchestration of these
            claims and manufacturing of the case facts with A. Sullo and
            attorneys in his own firm. The ongoing litigation, as found by the
            First Court of Appeals, is part of the continuing racketeering
            activity, and use of the mails and electronic systems employed
            by the courts are fundamental in carrying them out.”
      •     “By formulating a fraudulent scheme using the Sullo fake-
            plaintiffs fraudulent ‘price check’ instructions, actively
            participating in the commission of a fraud on this Court,
            presenting perjurious explanations for his fraudulent ‘price
            check’ instructions and cookie-cutter affidavits, and destroying
            material parts of the ‘price check’ record within their sole
            possession, Third-Party Defendants A. Sullo, G. Sullo, [and]
            Brian Zimmerman . . . have engaged in obstruction of
            justice . . . .”

      In their response to Sullo’s TCPA motion to dismiss, the Kuboshes argued:

      Greg Sullo’s active participation in this conspiracy to barratrously
      recruit and fund Kubosh-suing plaintiffs is clear. He is a co-owner of
      Sullo & Sullo, the firm that was operated as a criminal enterprise to turn
      their clients into plaintiffs in a critical mass of manufactured claims.
      Greg Sullo is copied on many pieces of email correspondence, as early
      as February 28, 2012 and including several where both Greg Sullo and
      Ms. Shivers [an attorney at Zimmerman Axelrad, and who posted the
      bond for Youngblood and Nash] were copied, on November 1 and 11,
      2013 and again on December 16, 2013. In addition, the amended
      privilege log references emails to which Greg Sullo is a party. Greg
      Sullo’s involvement underscores that Sullo & Sullo was being used as
      a RICO enterprise—that it was not just Andrew Sullo working in his
      section, but that he deployed the full resources of his firm.

      The Kuboshes also argued that “abundant evidence” exists to support an

inference that Sullo agreed to commit two more racketeering acts,

                                         32
      including Greg Sullo’s partnership in the criminal enterprise of Sullo &
      Sullo and the evidence of his involvement in the planning and execution
      by his presence on the supposedly work product privileged emails to
      which he was a party. Greg Sullo was also part of the so-called “legal
      strategy” to barratrously solicit clients to sue the Kuboshes.

      With respect to Zimmerman, it is undisputed that the majority of the Carter

parties’ phone calls to the Kuboshes occurred in September and October 2011, with

the parties immediately signing attorney-client representation agreements with

Andrew Sullo. It is also undisputed that Andrew Sullo first contacted Zimmerman

about the cases in January 2012 and that Zimmerman accepted referral of the cases

in May or June 2012 and undertook their representation.

      With respect to the basis of their RICO claims, the Kuboshes alleged that

Zimmerman, along with others, “formed a RICO association-in-fact enterprise with

common and continuing purposes, namely, to serve as a flexible vehicle to set up

and file these in terrorem [civil barratry] lawsuits based upon created facts.” The

Kuboshes alleged that Zimmerman committed a RICO predicate act of wire fraud

by exchanging emails with Andrew Sullo beginning in July 2012 “to procure ‘a

Beaumont Plaintiff’ with the stated purpose to create fraudulent lawsuits,

fraudulently establish venue and fraudulently file and maintain the lawsuits.”




                                         33
      2.    Sullo and Zimmerman’s Initial Burden as TCPA Movants to Show
            the Applicability of the TCPA to the Kuboshes’ RICO Claims Against
            Them

      In moving to dismiss the Kuboshes’ RICO claims against them under the

TCPA, Sullo and Zimmerman bore the initial burden of showing by a preponderance

of the evidence that the TCPA applies to the claims asserted against them and that

no exemption from TCPA coverage applies. In this case, they were required to show

that the conduct for which they were sued were “communication[s] made in

connection with a matter of public concern,” which, in the context of this case,

necessarily means communications related to a “service in the marketplace”—here

the provision of legal services by Sullo and Zimmerman—and that those

communications were protected. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 27.001(3), (7); Adams, 547 S.W.3d at 892.

            a.     Whether the Kuboshes’ suit against Sullo and Zimmerman is
                   brought in relation to a matter of public concern

      Both the barratry claims that the Sullo firm and Zimmerman have brought and

maintained against the Kuboshes on behalf of the Carter parties and the RICO claims

that the Kuboshes have brought against Sullo and Zimmerman for filing and

maintaining the Carter parties’ barratry suits against the Kuboshes arise out of a

matter of public concern—the allegedly barratrous sale of legal services. See TEX.

CIV. PRAC. & REM. CODE ANN. § 27.001(3), (7); cf. DeAngelis v. Protective Parents

Coalition, 556 S.W.3d 836, 852 (Tex. App.—Fort Worth 2018, no pet.) (“[P]ublic

                                        34
or private communications related to the provision of legal services to the public by

licensed attorneys . . . are recognized as matters of ‘public concern’ implicating the

exercise of free speech under the TCPA.”); Deaver, 483 S.W.3d at 673–74 (holding

that statements that attorney is prejudiced and will lie to win case relate to attorney’s

legal services, which are offered in marketplace, and thus statements address matters

of public concern). Accordingly, this Court must determine in this TCPA suit

whether Sullo and Zimmerman have shown by a preponderance of the evidence that

the actions for which the Kuboshes have sued them are constitutionally protected

communications in relation to their provision of legal services to their clients and

are not, as the Kuboshes allege, actions that are not constitutionally protected but

are, instead, actionable in themselves as communications prohibited by law.

      We note as a threshold matter that the violations of the criminal barratry

statute, Penal Code section 38.12, alleged by the Kuboshes as RICO predicate acts

against the defendants, including Sullo and Zimmerman, in the underlying suit are

not the same as the violations of the civil barratry claims brought against the

Kuboshes by the Carter parties under sections (c), (d), and (e) of the then-newly-

enacted Texas civil barratry statute, Government Code section 82.0651. Under the

plain language of section 82.0651, each of the civil barratry actions brought by the

Carter parties against the Kuboshes could only have been brought by a person

“solicited by conduct [of the Kuboshes] violating Section 38.12(a) or (b), Penal


                                           35
Code, or Rule 7.03 of the Texas Disciplinary Rules of Professional Conduct.” See

TEX. GOV’T CODE ANN. § 82.0651(c). And, in addition, these civil barratry claims

could have been brought and maintained on behalf of the Carter parties by the Sullo

firm and Zimmerman only if the Carter parties did not subsequently “enter into a

contract [with the alleged offender, the Kuboshes] as a result of [the Kuboshes’]

conduct” in improperly soliciting their business. Id. The Carter parties did not enter

into contracts with the Kuboshes for legal or bail bond services. Therefore, the civil

barratry statute applies to the Kuboshes’ allegedly barratrous actions.

      Conversely, the Kuboshes’ RICO claim against Sullo and Zimmerman is

based on Sullo and Zimmerman and the other defendants’ actions in allegedly

manufacturing the barratry claims brought by the Carter parties against the Kuboshes

after soliciting the Carter parties to create them, and then representing the Carter

parties in pursuing those claims in the solicited litigation. These actions are all

represented by the Kuboshes as acts of criminal barratry in violation of Penal Code

section 38.12(a) and (b) and, because of the use of phones and other electronic

communications in soliciting and maintaining allegedly barratrous litigation, as

RICO predicate acts.




                                         36
             b.     Whether the TCPA movants have shown that their actions,
                    represented by the Kuboshes as RICO predicate acts, are
                    protected communications

      In their amended counterpetition and third-party petition, the Kuboshes

accuse Sullo, Zimmerman, and the other defendants of violating Penal Code section

38.12, the criminal barratry statute, which prohibits offering “to pay [or] give . . . to

a prospective client money or anything of value to obtain employment as a

professional from the prospective client” and “knowingly accept[ing] employment

within the scope of the person’s license, registration, or certification that results from

the solicitation of employment in violation of Subsection (a)” of section 38.12. See

TEX. PENAL CODE ANN. § 38.12(a)(3), (b)(3). Specifically, the Kuboshes allege that,

through Andrew Sullo’s price match program, the defendants offered to give the

Carter parties something of value—an interest in recovering damages from the

Kuboshes in a civil lawsuit—in order to obtain employment by the Carter parties.

      The Kuboshes contend that both the TCPA movants’ solicitation of the Carter

parties as prospective clients and their representation of them in barratry litigation

against the Kuboshes by use of the telephone and electronic communications are not

constitutionally protected acts of free speech and of the right to petition, but are

instead illegal acts of mail fraud and wire fraud in violation of both the Texas Penal

Code and RICO, and, thus, are RICO predicate acts that are not protected by the

TCPA. To carry their initial burden in their TCPA motion, therefore, Sullo and


                                           37
Zimmerman were required to show by a preponderance of the evidence that they

were sued solely for actions taken within “the scope of their representation of” the

Carter parties and not for conduct outside the scope of that legal representation or

for “conduct foreign to the duties of a lawyer,” namely barratrous activities of their

own. See Youngkin, 546 S.W.3d at 681.

      Zimmerman argues in support of his TCPA motion that all of the alleged

actions that form the basis of the Kuboshes’ RICO claims against him were taken in

his capacity as counsel for the Carter parties and are, therefore, within the scope of

his representation of his clients and are constitutionally protected acts to which the

TCPA applies. See Youngkin, 546 S.W.3d at 681 (setting out affirmative defense of

attorney immunity); Cantey Hanger, LLP v. Byrd, 467 S.W.3d 477, 481 (Tex. 2015)

(same); Alpert v. Crain, Caton & James, P.C., 178 S.W.3d 398, 406 (Tex. App.—

Houston [1st Dist.] 2005, pet. denied) (“[A]n attorney’s conduct, even if frivolous

or without merit, is not independently actionable if the conduct is part of the

discharge of the lawyer’s duties in representing his or her client.”). Zimmerman

claims that, even though the Kuboshes repeatedly label as “wrongful” and

“fraudulent” his alleged actions that serve as the basis for the Kuboshes’ RICO

claims against him—consulting with referring counsel, filing pleadings and

discovery responses, asserting privileges, and using trust accounts to post bonds for

clients—these acts are “the kind of conduct in which an attorney engages when


                                         38
discharging his duties to his client.” See Cantey Hanger, 467 S.W.3d at 482; see also

Youngkin, 546 S.W.3d at 681 (noting that focus of inquiry is “on the kind of conduct

at issue rather than the alleged wrongfulness of said conduct”).

      Zimmerman also argues that his conduct in sending the emails relating to

securing the Provost Umphrey conference room for Youngblood and Nash to make

their calls to the Kuboshes is protected by attorney immunity even though these

actions occurred before any of the Carter parties filed suit and thus occurred outside

the litigation context. See Troice v. Greenberg Traurig, L.L.P., 921 F.3d 501, 505–

06 (5th Cir. 2019) (examining case law from Texas intermediate appellate courts

applying doctrine of attorney immunity outside of litigation context, concluding that

this application comports with purpose of doctrine to “promote loyal, faithful, and

aggressive representation” in comprehensive manner, and holding that Texas

Supreme Court would apply attorney immunity doctrine to conduct occurring in

non-litigation context).

      In their TCPA motion in response to the Kuboshes’ RICO suit against them,

Sullo and Zimmerman allege that Zimmerman’s filing of the barratry lawsuits

against the Kuboshes on behalf of the Carter parties, his filing of amended petitions

and discovery responses, his assertion of privilege, and his communications with

Andrew Sullo and Gregory Sullo concerning the maintenance and status of the

barratry lawsuits—actions central to the Kuboshes’ RICO claims, as indicated in the


                                         39
Kuboshes’ pleadings—are all actions that they took in connection with the Carter

parties’ lawsuits against the Kuboshes and are therefore acts of free speech,

association, and the right to petition that are protected by the TCPA. See Hawxhurst

v. Austin’s Boat Tours, 550 S.W.3d 220, 227 (Tex. App.—Austin 2018, no pet.)

(holding that “broad definition” of “communication” under TCPA “encompasses a

petition in a lawsuit, which is a ‘judicial proceeding’”).

      In support of their TCPA motion to dismiss the Kuboshes’ claims against

them, Sullo and Zimmerman observe that Texas Supreme Court has held that the

TCPA “applies to a legal action against a party that is based on, related to, or in

response to the party’s making or submitting of a statement or document in or

pertaining to a judicial proceeding.” See Youngkin, 546 S.W.3d at 680; see also

Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex. 2017) (“The basis of a legal action is

not determined by the defendant’s admissions or denials but by the plaintiff’s

allegations. . . . When it is clear from the plaintiff’s pleadings that the action is

covered by the [TCPA], the defendant need show no more.”).

      Sullo and Zimmerman further point out that an attorney is immune from

liability to nonclients for conduct within the scope of his representation of his clients.

Youngkin, 546 S.W.3d at 681; Cantey Hanger, 467 S.W.3d at 481 (stating that

defense of attorney immunity stems from “the broad declaration over a century ago

that ‘attorneys are authorized to practice their profession, to advise their clients and


                                           40
interpose any defense or supposed defense, without making themselves liable for

damages’”) (quoting Kruegel v. Murphy, 126 S.W. 343, 345 (Tex. App.—Dallas

1910, writ ref’d)). Furthermore, they argue, the Texas Supreme Court has held:

      Put differently, an attorney may be liable to nonclients only for conduct
      outside the scope of his representation of his client or for conduct
      foreign to the duties of a lawyer. We also clarified in Cantey Hanger
      that the above inquiry correctly focuses on the kind of conduct at issue
      rather than the alleged wrongfulness of said conduct. That is, a lawyer
      is no more susceptible to liability for a given action merely because it
      is alleged to be fraudulent or otherwise wrongful.

Youngkin, 546 S.W.3d at 681; see Cantey Hanger, 467 S.W.3d at 481 (“Even

conduct that is ‘wrongful in the context of the underlying suit’ is not actionable if it

is ‘part of the discharge of the lawyer’s duties in representing his or her client.’”)

(quoting Toles v. Toles, 113 S.W.3d 899, 910–11 (Tex. App.—Dallas 2003, no

pet.)). They also argue that labeling an attorney’s conduct as fraudulent “does not

and should not remove it from the scope of client representation or render it ‘foreign

to the duties of an attorney.’” Cantey Hanger, 467 S.W.3d at 483 (quoting Alpert,
178 S.W.3d at 406). The attorney-immunity defense “exists to promote ‘loyal,

faithful, and aggressive representation’ by attorneys, which it achieves, essentially,

by removing the fear of personal liability.” Youngkin, 546 S.W.3d at 682 (quoting

Cantey Hanger, 467 S.W.3d at 481).

      Sullo and Zimmerman thus argue that they have demonstrated by a

preponderance of the evidence that the TCPA applies to the RICO claims asserted


                                          41
against them. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003(a) (providing that

party may move to dismiss legal action against him if legal action is “based on,

relates to, or is in response to a party’s exercise of the right of free speech, right to

petition, or right of association”); Youngkin, 546 S.W.3d at 680–81 (holding that

TCPA applied to nonclient’s claims against attorney because attorney’s alleged

liability “stem[med] from his dictation of the Rule 11 agreement into the court record

during trial,” attorney’s statement was made in judicial proceeding, and claim thus

implicated attorney’s right to petition); James v. Calkins, 446 S.W.3d 135, 147–48

(Tex. App.—Houston [1st Dist.] 2014, pet. denied) (holding that TCPA applied to

plaintiff’s fraud and barratry claims against defendant and her attorneys because

claims were based on defendant and attorneys’ assertion that they represented ward

in pleadings filed in lawsuits and plaintiff’s fraudulent lien claim was based on lis

pendens defendant had filed in another proceeding); see also River Plantation Cmty.

Improvement Ass’n v. River Plantation Props., LLC, No. 09-17-00451-CV, 2018
WL 4120252, at *4 (Tex. App.—Beaumont Aug. 30, 2018, no pet.) (mem. op.)

(“The TCPA creates a safeguard to protect individuals who are in litigation from

retaliation based on the individual’s filing of a petition with a court.”).

      Assuming without deciding that Sullo and Zimmerman have borne their

burden of showing that the communications for which they were sued by the

Kuboshes were lawful and were made in connection with a matter of public concern


                                           42
and, therefore, fall within the scope of the TCPA, the burden shifted to the Kuboshes

to make a prima facie case on each essential element of their RICO claims against

Sullo and Zimmerman. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(c)

(providing that if TCPA movant meets its initial burden to establish applicability of

TCPA, burden shifts to nonmoving party—party bringing underlying legal action—

to establish by clear and specific evidence prima facie case against TCPA movant

for each essential element of claim in question); Youngkin, 546 S.W.3d at 679. We

therefore turn to whether the Kuboshes have done so.

      3.     The Kuboshes’ Burden as TCPA Non-Movants to Make a Prima
             Facie Case Against Sullo and Zimmerman

      To establish a prima facie case for their RICO claims against Sullo and

Zimmerman, the Kuboshes were required to produce evidence legally sufficient to

establish these claims as factually true if not countered; that is, they were required

to support their RICO claims with “the minimum quantum of evidence necessary to

support a rational inference that the allegation of fact is true.” S & S Emergency

Training Sols., 564 S.W.3d at 847 (quoting In re Lipsky, 460 S.W.3d at 590). If the

party bringing the underlying action establishes a prima facie case on each element

of its claim against the TCPA movant, the burden shifts back to the movant to

establish by a preponderance of the evidence each essential element of a valid

defense to the nonmovant’s claim. Youngkin, 546 S.W.3d at 679–80; see TEX. CIV.

PRAC. & REM. CODE ANN. § 27.005(d); ExxonMobil, 512 S.W.3d at 899.

                                         43
      The Kuboshes alleged that Sullo and Zimmerman violated the following

provision of RICO:

      It shall be unlawful for any person employed by or associated with any
      enterprise engaged in, or the activities of which affect, interstate or
      foreign commerce, to conduct or participate, directly or indirectly, in
      the conduct of such enterprise’s affairs through a pattern of racketeering
      activity or collection of unlawful debt.

18 U.S.C. § 1962(c). The different subsections of section 1962 have three common

elements that a plaintiff must demonstrate to establish civil RICO liability: (1) a

person who engages in (2) a pattern of racketeering activity, (3) connected to the

acquisition, establishment, conduct, or control of an enterprise. Snow Ingredients,

Inc. v. SnoWizard, Inc., 833 F.3d 512, 523–24 (5th Cir. 2016); Abraham v. Singh,

480 F.3d 351, 355 (5th Cir. 2007). “A pattern of racketeering activity consists of two

or more predicate criminal acts that are (1) related and (2) amount to or pose a threat

of continued criminal activity.” Snow Ingredients, 833 F.3d at 524 (quoting St.

Germain v. Howard, 556 F.3d 261, 263 (5th Cir. 2009)); Abraham, 480 F.3d at 355.

The predicate criminal acts can be violations of either state or federal law. Snow

Ingredients, 833 F.3d at 524. “An enterprise is a group of persons or entities

associating together for the common purpose of engaging in a course of conduct.”

Whelan v. Winchester Prod. Co., 319 F.3d 225, 229 (5th Cir. 2003).

      The Kuboshes also alleged that Sullo and Zimmerman—along with Andrew

Sullo, Sullo & Sullo, and the Carter parties—conspired to violate section 1962(c).


                                          44
RICO “criminalizes conspiracy to violate any of its substantive provisions.” United

States v. Delgado, 401 F.3d 290, 296 (5th Cir. 2005); see 18 U.S.C. § 1962(d) (“It

shall be unlawful for any person to conspire to violate any of the provisions of

Subsection (a), (b), (c) of this section.”). To prove a RICO conspiracy, the plaintiff

must establish (1) that two or more people agreed to commit a substantive RICO

offense and (2) that the defendant knew of and agreed to the overall objective of the

RICO offense. Delgado, 401 F.3d at 296. Under section 1962(d), there is no

requirement that the conspirator “have committed or agreed to commit the two

predicate acts”; instead, the conspirator “need only have known of and agreed to the

overall objective of the RICO offense.” Id.

      Section 1961 defines “racketeering activity” and lists a number of criminal

offenses that can constitute racketeering activity, including mail fraud and wire

fraud. See 18 U.S.C. § 1961(1)(B). The United States Code defines mail fraud as

follows:

      Whoever, having devised or intending to devise any scheme or artifice
      to defraud, or for obtaining money or property by means of false or
      fraudulent pretenses, representations, or promises, or to sell, dispose of,
      loan, exchange, alter, give away, distribute, supply, or furnish or
      procure for unlawful use any counterfeit or spurious coin, obligation,
      security, or other article, or anything represented to be or intimated or
      held out to be such counterfeit or spurious article, for the purpose of
      executing such scheme or artifice or attempting so to do, places in any
      post office or authorized depository for mail matter, any matter or thing
      whatever to be sent or delivered by the Postal Service, or deposits or
      causes to be deposited any matter or thing whatever to be sent or
      delivered by any private or commercial interstate carrier, or takes or
                                          45
      receives therefrom, any such matter or thing, or knowingly causes to be
      delivered by mail or such carrier according to the direction thereon, or
      at the place at which it is directed to be delivered by the person to whom
      it is addressed, any such matter or thing, shall be fined under this title
      or imprisoned not more than 20 years, or both. . . .

Id. § 1341; United States v. Whitfield, 590 F.3d 325, 354 (5th Cir. 2009) (“The mail

fraud statute applies to anyone who ‘knowingly causes to be delivered by mail’

anything ‘for the purpose of executing’ ‘any scheme or artifice to defraud.’”)

(citation omitted). The United States Code defines wire fraud as follows:

      Whoever, having devised or intending to devise any scheme or artifice
      to defraud, or for obtaining money or property by means of false or
      fraudulent pretenses, representations, or promises, transmits or causes
      to be transmitted by means of wire, radio, or television communication
      in interstate or foreign commerce, any writings, signs, signals, pictures,
      or sounds for the purpose of executing such scheme or artifice, shall be
      fined under this title or imprisoned not more than 20 years, or both.

18 U.S.C. § 1343; United States v. Stalnaker, 571 F.3d 428, 436 (5th Cir. 2009)

(“Wire fraud is a specific-intent crime requiring proof that the ‘defendant knew the

scheme involved false representations,’ which related to material information.”)

(quoting United States v. Nguyen, 504 F.3d 561, 568 (5th Cir. 2007)).

      The Texas Supreme Court has consistently pointed out that while attorney

immunity is broad, “it is not limitless.” Youngkin, 546 S.W.3d at 682. Attorneys are

not “insulated from all liability to nonclients for all wrongdoing in the name of a

client.” Id. Specifically, attorneys are not shielded from liability to nonclients for

their actions when those actions “do not qualify as ‘the kind of conduct in which an


                                         46
attorney engages when discharging his duties to his client.’” Cantey Hanger, 467
S.W.3d at 482.

      The court has identified “several nonexhaustive examples of conduct that may

fall outside the reach of the attorney-immunity defense,” including the attorney’s

participating in a fraudulent business scheme with a client, knowingly assisting a

client with a fraudulent transfer to avoid paying a judgment, stealing of goods or

services on the client’s behalf, and assaulting opposing counsel during trial.

Youngkin, 546 S.W.3d at 682–83; Cantey Hanger, 467 S.W.3d at 482–83. Finally,

the supreme court has specified that while “[f]raud is not an exception to attorney-

immunity,” the attorney-immunity defense “does not extend to fraudulent conduct

that is outside the scope of an attorney’s legal representation of his client, just as it

does not extend to other wrongful conduct outside the scope of representation.”

Cantey Hanger, 467 S.W.3d at 484; see also Troice, 921 F.3d at 507 (“We conclude

that criminal conduct [by an attorney] does not automatically negate immunity, but

in the usual case it will be outside the scope of representation.”).

      Thus, the focus of the inquiry into whether the attorney-immunity defense

applies is on “the type of conduct at issue and the existence of an attorney-client

relationship at the time.” Youngkin, 546 S.W.3d at 683; see also Troice, 921 F.3d at

506 (“When Texas courts address criminal behavior in the immunity




                                           47
analysis . . . their framework remains whether that behavior was in the scope of

representation and not whether it was criminal.”).

      Unlike those cases in which an attorney’s actions alleged to be within the

scope of the TCPA were held to be constitutionally protected activities, the

Kuboshes alleged that Sullo and Zimmerman either took actions outside the scope

of representation of their existing clients in furtherance of an illegal scheme “to

pay[], give[], or advance[] . . . to a prospective client money or [some]thing of value

to obtain employment as a professional from the prospective client” or “knowingly

accept[ed] employment within the scope of [their] license, registration, or

certification that result[ed] from the solicitation of employment in violation of [Penal

Code] Subsection [38.12](a).” See TEX. PENAL CODE ANN. § 38.12(a)(3), (b)(3).

      The Kuboshes pleaded their claims against Sullo and Zimmerman clearly and

specifically and supported them by evidence of the actions taken, which they allege

were unlawful. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.005(c) (setting out

prima facie case requirement), 27.006(a) (requiring court, in determining whether to

dismiss legal action under TCPA, to consider “pleadings and supporting and

opposing affidavits stating the facts on which the liability or defense is based”).

Specifically, the Kuboshes produced evidence showing that none of the Carter

parties’ suits were filed until after each individual plaintiff had agreed in writing to

participate in the price match program and to call Kubosh Bail Bonding expecting


                                          48
that they would likely be transferred to the Kubosh Law Office. The record includes

evidence of the “Disclosure & Agreement” forms setting out the price match

program that each of the Carter parties signed before calling the Kuboshes,

instruction sheets informing the Carter parties what to ask during their calls, form

affidavits completed by each of the Carter parties after their calls, and attorney-client

agreements signed by each of the Carter parties and Andrew Sullo. The record also

includes evidence—in the form of emails—that Zimmerman was involved in setting

up the conference room in Beaumont where Youngblood and Nash called the

Kuboshes and evidence that Gregory Sullo participated in email exchanges

concerning the suits against the Kuboshes.

      Thus, the Kuboshes pleaded that Sullo and Zimmerman committed violations

of law that clearly and specifically bring their actions within the scope of the criminal

barratry statute, Penal Code section 38.12, Rule 7.03 of the Disciplinary Rules of

Professional Conduct, and 18 U.S.C. sections 1341 and 1343, prohibiting mail and

wire fraud, predicate acts under RICO. See, e.g., Whitfield, 590 F.3d at 354 (“The

mail fraud statute applies to anyone who ‘knowingly causes to be delivered by mail’

anything ‘for the purpose of executing’ ‘any scheme or artifice to defraud.’”);

Stalnaker, 571 F.3d at 436 (“Wire fraud is a specific-intent crime requiring proof

that the ‘defendant knew the scheme involved false representations,’ which related

to material information.”) (citation omitted); see also Snow Ingredients, 833 F.3d at


                                           49
523–24 (holding that necessary element of civil RICO claim is “pattern of

racketeering activity,” which consists of “two or more predicate criminal acts that

are (1) related and (2) amount to or pose a threat of continued criminal activity,” and

that predicate criminal acts can be violations of state or federal law). And they

supported their claims with evidence stating the facts on which their RICO claims

are based. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.005(c), 27.006(a).

      Accordingly, we hold that the Kuboshes established a prima facie case against

Sullo and Zimmerman by “clear and specific evidence,” satisfying their burden of

proof necessary to avoid dismissal under the TCPA. See S & S Emergency Training

Sols., 564 S.W.3d at 847; In re Lipsky, 460 S.W.3d at 590–91. That is, they

referenced evidence that is legally sufficient to establish their claims as factually true

if not countered. See S & S Emergency Training Sols., 564 S.W.3d at 847; In re

Lipsky, 460 S.W.3d at 590.

             4.     Sullo and Zimmerman’s Limitations Defense to the Kuboshes’
                    RICO Claims

      Because the Kuboshes established a prima facie case on each element of the

underlying RICO claims upon which Sullo and Zimmerman sought dismissal, the

burden shifted back to Sullo and Zimmerman to establish by a preponderance of the

evidence each essential element of a valid defense to the RICO claims. See TEX. CIV.

PRAC. & REM. CODE ANN. § 27.005(d); Youngkin, 546 S.W.3d at 679–80;

ExxonMobil, 512 S.W.3d at 899. We look to the “pleadings and supporting and

                                           50
opposing affidavits stating the facts on which the . . . defense is based,” see TEX.

CIV. PRAC. & REM. CODE ANN. § 27.006(a), and we conduct “a holistic review of the

pleadings.” Adams, 547 S.W.3d at 897.

      Here, Sullo and Zimmerman argue that the Kuboshes’ RICO claims against

them should be dismissed because the statute of limitations expired before the claims

were brought against them, providing a complete defense to those claims. The

Kuboshes respond that their evidence of Sullo’s and Zimmerman’s actions that form

the basis of the RICO claims against these defendants was obtained only after this

Court ordered the release of previously withheld emails on May 16, 2017.

      A RICO plaintiff must bring his claims within four years of discovering the

harm. Rotella v. Wood, 528 U.S. 549, 553–54 (2000). Under the “injury discovery

rule,” the Fifth Circuit has held that “a civil RICO claim accrues when the plaintiff

discovers, or should have discovered, the injury.” Love v. Nat’l Med. Enters., 230
F.3d 765, 773 (5th Cir. 2000). The Fifth Circuit has also adopted the “separate

accrual rule,” which, when a pattern of RICO activity causes a continuing series of

separate injuries, allows a civil RICO claim to accrue for each injury when the

plaintiff discovers or should have discovered that injury. Id. at 773–75. And it has

expressly rejected the “fraud discovery rule,” under which a RICO cause of action

accrues when the plaintiff becomes aware of a fraud; it has held, instead, that a RICO

cause of action against a defendant does not accrue under the injury-discovery rule


                                         51
until the plaintiff knows or should have known “that it suffered an injury caused by

that allegedly fraudulent conduct.” Id. at 777. Moreover, under the doctrine of

fraudulent concealment, the limitations period for a RICO claim is tolled until the

plaintiff discovers, or with reasonable diligence should have discovered, the

concealed fraud. Id. at 779 (quoting Klehr v. A.O. Smith Corp., 521 U.S. 179, 184

(1997)). All of these doctrines—the discovery rule, the accrual rule, and the

fraudulent concealment rule—apply in this case.

      The Kuboshes contend that they did not realize until the filing of the Nash

petition in October 2014 that third-party defendant Andrew Sullo had concealed a

reserve of recordings to use against the Kuboshes in the Carter parties’ suit against

them and that only then did they realize the nature of the RICO injury they had

suffered. The emails show the nature of Zimmerman’s involvement, and the filing

of the Nash petition revealed that there were recordings of the phone calls that the

Kuboshes alleged constituted RICO predicate acts. The Kuboshes further argue that

only through the privilege log produced in this case did they discover that Gregory

Sullo was involved in the planning and execution of the “price match scheme,”

which the Kuboshes allege is unlawful under RICO. They contend that the third-

party defendants actively worked to conceal the facts pertinent to their RICO injury

and that they required court intervention to secure the evidence needed to establish

the allegedly unlawful scheme.


                                         52
      We conclude that Sullo and Zimmerman have failed to establish their

limitations defense by a preponderance of the evidence. Accordingly, we hold that

they are not entitled to dismissal of the Kuboshes’ RICO claims against them on

limitations grounds.

      We hold that the Kuboshes’ suit under RICO is not subject to dismissal under

the TCPA. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.003, 27.005; see also id.

§ 27.002 (“The purpose of [the TCPA] is to encourage and safeguard the

constitutional rights of persons to petition, speak freely, associate freely, and

otherwise participate in government to the maximum extent permitted by law and,

at the same time, protect the rights of a person to file meritorious lawsuits for

demonstrable injury.”). Therefore, the trial court did not err by denying Sullo’s and

Zimmerman’s motions to dismiss the Kuboshes’ RICO claims against them under

the TCPA.5




5
      The Kuboshes also argue that their RICO claims against Sullo and Zimmerman fall
      within the commercial speech exemption and, therefore, the TCPA is not applicable
      to their claims. The TCPA expressly provides that, even if the plaintiff’s claim is
      based on, related to, or in response to the defendant’s exercise of his right of freedom
      of speech, right to petition, or right of association, the Act does not apply to certain
      situations. One of these situations to which the TCPA does not apply is a legal action
      “brought against a person primarily engaged in the business of selling or leasing
      goods or services, if the statement or conduct arises out of the sale or lease of goods,
      services . . . or a commercial transaction in which the intended audience is an actual
      or potential buyer or customer,” known as the commercial speech exemption. TEX.
      CIV. PRAC. & REM. CODE ANN. § 27.010(b). We find it unnecessary to reach this
      argument.
                                             53
       We overrule Sullo’s and Zimmerman’s first issue.6

C.     The Kuboshes’ Motion to Dismiss the Carter Parties’ Claims Against
       Them

       1.     The Kuboshes’ First Amendment Claim Challenging                             the
              Constitutionality of Government Code Section 82.0651

       In the underlying litigation, the Kuboshes have asserted a First Amendment

claim challenging the constitutionality of Government Code section 82.0651 as

applied in the Carter parties’ suits.

       Recognizing the public importance to the State of Texas of the construction

and application of the barratry laws, especially then-recently-enacted section

82.0651, as a matter of public concern, the State intervened as of right in this

litigation. It filed a brief in this appeal in which it states the following:

       This litigation has been pending, in various forms and with various
       parties, since 2013. But, crucially, the district court has not yet decided
       the fundamental issue in the case: whether lawyer Paul Kubosh/Kubosh

6
       Sullo and Zimmerman also seek their attorney’s fees and costs pursuant to section
       27.009(a) of the TCPA. Under the TCPA, if the court orders dismissal of a legal
       action, the court shall award to the moving party (1) court costs, reasonable
       attorney’s fees, and other expenses incurred in defending against the legal action as
       justice and equity may require, and (2) sanctions against the party who brought the
       legal action as the court determines sufficient to deter the party from bringing
       similar actions described in the TCPA. TEX. CIV. PRAC. & REM. CODE ANN.
       § 27.009(a); Youngkin v. Hines, 546 S.W.3d 675, 683 (Tex. 2018); see Sullivan v.
       Abraham, 488 S.W.3d 294, 299 (Tex. 2016) (holding that TCPA requires award of
       “reasonable attorney’s fees” to successful movant and stating that “reasonable”
       attorney’s fee is “one that is not excessive or extreme, but rather moderate or fair”).
       Because we affirm the trial court’s order denying Sullo and Zimmermans’ motions
       to dismiss the Kuboshes’ claims against them under the TCPA, we overrule their
       issue seeking attorney’s fees and expenses as they are not a prevailing party on their
       motions.
                                             54
      Law Office and bail bondsman Felix Michael Kubosh/Kubosh Bonding
      (the Kuboshes) violated the Texas civil barratry statute, TEX. GOV’T
      CODE § 82.0651(c). Until the district court has made that
      determination, there cannot and should not be a resolution of the
      Kuboshes’ as-applied First Amendment challenge. . . . The Court
      should decline the Kuboshes’ invitation to reach the constitutionality of
      the Texas civil barratry statute.

(Emphasis added.)

      We agree with the State’s observation that “the district court has not yet

decided the fundamental issue in the case”—whether the Kuboshes violated the civil

barratry statute, Government Code section 82.0651—and therefore that the

Kuboshes’ as-applied First Amendment challenge should not be resolved at this

time. We further observe that, as stated above, the district court has also not yet

decided whether the challenged actions of Sullo, Zimmerman, and the other

defendants in the Kuboshes’ RICO suit are lawful acts of representation of clients or

unlawful acts that violated the criminal barratry statute, section 38.12 of the Penal

Code. And from that observation we draw the reasonable inference that it is just as

premature for us to decide in this TCPA action whether the TCPA movants, Sullo

and Zimmerman, were exercising their First Amendment rights to practice the legal

profession in representing their clients in the barratry suits against the Kuboshes, or

were participating in an illegal scheme to enrich themselves by soliciting clients to

manufacture civil barratry claims for their own pecuniary gain and then representing

those persons as plaintiffs in their barratry suits against the Kuboshes.


                                          55
      2.    Analysis of the Kuboshes’ TCPA Cross-Motion

      We turn now to the merits of the Kuboshes’ cross-motion to dismiss the Carter

parties’ civil barratry claims against them pursuant to the TCPA. We first address

whether the Kuboshes’ TCPA motion was timely.

      This Court has held that “[i]t is well-settled that the purpose of the TCPA is

‘to allow a defendant early in the lawsuit to dismiss claims that seek to inhibit a

defendant’s constitutional rights to petition, speak freely, associate freely, and

participate in government as permitted by law.’” Jordan v. Hall, 510 S.W.3d 194,

198 (Tex. App.—Houston [1st Dist.] 2016, no pet.) (quoting Paulsen v. Yarrell, 455
S.W.3d 192, 197 (Tex. App.—Houston [1st Dist.] 2014, no pet.)); see Miller

Weisbrod, L.L.P. v. Llamas-Soforo, 511 S.W.3d 181, 193 (Tex. App.—El Paso 2014,

no pet.) (stating that Legislature intended to effectuate purpose of TCPA “by

ensuring that courts will dismiss SLAPP suits quickly and without the need for

prolonged and costly proceedings”). Civil Practice and Remedies Code section

27.003 provides that a TCPA motion to dismiss must be filed “not later than the 60th

day after the date of service of the legal action.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 27.003(b); Grant v. Pivot Tech. Sols., Ltd., 556 S.W.3d 865, 885 (Tex. App.—

Austin 2018, pet. filed); Bacharach v. Garcia, 485 S.W.3d 600, 602 (Tex. App.—

Houston [14th Dist.] 2016, no pet.). The TCPA defines “legal action” as “a lawsuit,

cause of action, petition, complaint, cross-claim, or counterclaim or any other


                                        56
judicial pleading or filing that requests legal or equitable relief.” TEX. CIV. PRAC. &

REM. CODE ANN. § 27.001(6). The trial court may extend the time to file a motion

to dismiss “on a showing of good cause.”7 Id. § 27.003(b); Grant, 556 S.W.3d at

885; Jordan, 510 S.W.3d at 197.

      Here, Youngblood originally filed suit against the Kuboshes for violation of

the civil barratry statute in Jefferson County on April 5, 2013. Carter filed suit

against the Kuboshes in Harris County on August 28, 2013, and Nash filed suit

against the Kuboshes in Jefferson County on October 1, 2014. Although the

plaintiffs have amended their petition several times during the course of this

litigation, the only cause of action they have ever asserted against the Kuboshes is a

claim for violation of the civil barratry statute. The Kuboshes did not file their TCPA

motion to dismiss the civil barratry claims against them until March 29, 2018, nearly

five years after Youngblood first filed suit.

      The Kuboshes acknowledge that their TCPA motion to dismiss was not filed

within sixty days after the date of service of the legal action against, and, thus, that




7
      The TCPA does not define “good cause.” In other contexts, including determining
      whether good cause exists to allow the withdrawal of deemed admissions and to
      allow the late-filing of a summary judgment response, the Texas Supreme Court has
      held that good cause is “established by showing the failure involved was an accident
      or mistake, not intentional or the result of conscious indifference.” See Wheeler v.
      Green, 157 S.W.3d 439, 442 (Tex. 2005) (per curiam) (withdrawal of deemed
      admissions); Carpenter v. Cimarron Hydrocarbons Corp., 98 S.W.3d 682, 688
      (Tex. 2002) (late-filing of summary judgment response).
                                           57
their motion to dismiss was untimely. They argue, however, that “good cause” exists

for their late filing of the motion to dismiss and that the trial court erred by denying

their motion on this basis. Specifically, the Kuboshes argue that

      It was only well after the deadline to file a TCPA motion to dismiss that
      the true factual background emerged in this case, and that the
      “commercial speech” exception could be seen not to apply, that
      discovery revealed that the evidence showed that, in fact, the Sullo
      Plaintiffs [e.g., Youngblood, Carter, Nash] were acting on behalf of
      Andrew Sullo and could not be actual or potential customers of the
      Kuboshes in connection with the communications at issue.

The Kuboshes contend that, due to the actions of Andrew Sullo and Zimmerman,

they were unable to determine the true nature of the case against them, justifying the

late filing of their TCPA motion. We disagree.

      The record reflects that on October 21, 2014, approximately three weeks after

Nash filed the third and last suit against the Kuboshes, the Kuboshes filed their

second amended answer and counterpetition in the Carter suit. This pleading

contains the Kuboshes’ first allegations that the plaintiffs’ calls to their office were

made for an improper purpose. Specifically, the Kuboshes alleged:

      [Andrew] Sullo orchestrated each and every Carter Plaintiff’s and
      another 64 barratrously-solicited strangers’ calls from Sullo’s own
      [Sullo & Sullo] office (as well as other locations) to Kubosh Bonding
      using phone numbers Sullo provided each Carter Plaintiff, along with
      pretextual “price match” scripts, and previously-prepared form
      affidavit instructions listing Kubosh Law as the intended ultimate
      recipient of each Sullo-instructed call.

      Sullo masterminded an attorney-crafted scheme to perpetrate a Fraud
      on the Court, defined in BLACK’S LAW DICTIONARY and case law as “a
                                          58
      lawyer’s or party’s misconduct so serious that it undermines or is
      intended to undermine the integrity of the proceeding” such as “bribery
      of a juror and introduction of fabricated evidence.” Sullo surreptitiously
      recorded every Carter Plaintiff’s call. Sullo then filed this suit to
      retaliate against the Kubosh Brothers . . . .

      ....

      This case does not involve barratry by Kubosh Bonding or Kubosh Law
      but, instead, a Fraud on the Court orchestrated by Sullo and [Sullo &
      Sullo] using each Carter, Youngblood and Nash Plaintiff, 64 people
      who called the Kubosh Brothers but remain “plaintiffs-in-waiting,”
      aided and abetted by Zimmerman and Zimmerman Axelrad. This Court
      should bring an end to the first phase of this lawsuit by dismissing, with
      prejudice, the Carter Plaintiffs’ Fraud on the Court claims.

The Kuboshes then, in that same pleading, raised an as-applied challenge to the

constitutionality of the civil barratry statute and asserted claims against the Carter

parties, Andrew Sullo, and Sullo & Sullo, including claims for common-law fraud,

civil conspiracy, RICO violations, and conspiracy to violate RICO.

      On January 22, 2016, in the Nash case, the Kuboshes filed a combined motion

to transfer venue, amended answer, original counterclaim against Nash, and original

third-party claims against Andrew Sullo, Gregory Sullo, and Sullo & Sullo, LLP.

The Kuboshes alleged that, as of that time, “[t]he precise involvement of

Zimmerman and Fisher in planning and executing the calls is not yet completely

known,” but due to a privilege log, the Kuboshes were aware that Andrew “Sullo

and Zimmerman were in email communication as early as January 27, 2012

‘concerning status of barratry litigation’—a little over two months following the first


                                          59
and most significant spate of calls made from Sullo’s office to the Kubosh

Defendants.” The Kuboshes also alleged, “This scenario is overwhelming evidence

of obstruction of justice. . . . The [Carter parties] are relevant to this case only as a

tool for the criminal enterprise of Third-Party Defendants [Andrew Sullo, Gregory

Sullo, and Sullo & Sullo] and their confederates, Brian Zimmerman and Joe Fisher.”

The Kuboshes again challenged the constitutionality of the civil barratry statute and

asserted claims against the Carter parties, Andrew Sullo, Gregory Sullo, and Sullo

& Sullo, including claims for common-law fraud, civil conspiracy, RICO violations,

conspiracy to violate RICO, and violations of federal and state wiretapping statutes.

The Kuboshes alleged that the Carter parties and the “Sullo Parties” “formed a RICO

association-in-fact enterprise with common and continuing purposes, namely, to

serve as a flexible vehicle to set up and file these in terrorem lawsuits based upon

created facts . . . .”

       The record also reflects that while the Carter parties and Andrew Sullo have

moved for summary judgment on the Kuboshes’ counterclaims—and received a

favorable summary judgment ruling on the Kuboshes’ common-law fraud claims—

the Kuboshes also moved for summary judgment on the Carter parties’ claims in

September 2015 and again in August 2017. The Kuboshes, however, did not seek

dismissal of the Carter parties’ claims against them under the TCPA until March

2018, nearly five years after the filing of Youngblood’s lawsuit. By the time the


                                           60
Kuboshes moved for dismissal under the TCPA, they had been asserting that the

Carter parties’ lawsuits were a “fraud on the court” and should be dismissed due to

Andrew Sullo’s improper conduct “orchestrating” the cases since October 2014,

nearly three-and-a-half years before they filed their TCPA motion.

      One of the overarching purposes of the TCPA is to provide an expedited

dismissal procedure for lawsuits that are based on, related to, or in response to the

exercise of certain statutorily-protected rights. See, e.g., In re Lipsky, 460 S.W.3d at

586 (“The Act provides a special procedure for the expedited dismissal of such suits

[that fall within the TCPA’s purview].”) (emphasis added); Jordan, 510 S.W.3d at

198 (noting that it is “well settled” that purpose of TCPA is to allow defendant “early

in the lawsuit” to seek dismissal of claims that implicate certain protected rights).

Allowing consideration of the Kuboshes’ TCPA motion in this case, filed years after

they were served with a legal action setting out the only causes of action that have

been asserted against them and filed after the Kuboshes have filed dispositive

summary judgment motions on those causes of action, would frustrate the purpose

of the TCPA and its expedited procedures. We conclude that the Kuboshes did not

establish good cause for the late filing of their TCPA motion to dismiss. We therefore

hold that the trial court did not err by denying the Kuboshes’ TCPA motion.8


8
      The parties disagree regarding the appropriate standard of review for this issue. The
      Kuboshes argue that we should review this question de novo, pointing out that
      appellate courts review trial court rulings granting or denying TCPA motions to
                                           61
      We overrule the Kuboshes’ sole issue, and we hold that the trial court did not

err in denying the Kuboshes’ motion to dismiss the Carter parties’ barratry suits

against them.

                                       Conclusion

      We affirm the trial court’s order denying Sullo’s, Zimmerman’s, and the

Kuboshes’ motions to dismiss under the TCPA. All other pending motions are

dismissed as moot.




                                                 Evelyn V. Keyes
                                                 Justice

Panel consists of Justices Keyes, Kelly, and Landau.




      dismiss, as well as questions of statutory construction of the TCPA, de novo. See
      Porter-Garcia v. Travis Law Firm, P.C., 564 S.W.3d 75, 83 (Tex. App.—Houston
      [1st Dist.] 2018, pet. denied). The Carter parties argue that we should review this
      issue for an abuse of discretion, pointing out that section 27.003(b) provides that the
      trial court “may extend the time to file a motion under this section on a showing of
      good cause” and that, in other contexts, courts generally review determinations of
      good cause for an abuse of discretion. See TEX. CIV. PRAC. & REM. CODE ANN.
      § 27.003(b) (emphasis added); see, e.g., Carpenter, 98 S.W.3d at 686 (reviewing
      trial court’s ruling on motion for leave to file late summary judgment response for
      abuse of discretion). We need not determine which standard of review is appropriate
      for reviewing the question of whether a trial court properly determined that good
      cause did or did not exist for the late filing of a TCPA motion because, under the
      facts of this case, even under the less-deferential de novo standard of review, the
      Kuboshes have not established that good cause existed for them to file their TCPA
      motion nearly five years after the filing of the first suit asserted against them.
                                            62